        Case 4:15-cv-00951-MAK Document 501 Filed 12/08/20 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
JOEL SNIDER                                  : CIVIL ACTION
                                             :
                     v.                      : NO. 15-951
                                             :
PENNSYLVANIA DEPT. OF                        :
CORRECTIONS, et al.                          :

                                          ORDER

       AND NOW, this 8th day of December 2020, upon considering Snyder County’s Motion to

dismiss (ECF Doc No. 384), with no response, fulfilling our obligations under 28 U.S.C. § 1915,

and for reasons in the accompanying Memorandum, it is ORDERED Snyder County’s

uncontested Motion (ECF Doc No. 384) is GRANTED and we further dismiss Snyder County

under 28 U.S.C. § 1915.


                                                   ______________________
                                                   KEARNEY, J.
